 In the Matter of THE NILESFIRE BRICK COMPANYandUNITED BRICKWORKERSL. I. U. No. 198,AFFILIATED WITH THE CONGRESS OF IN-DUSTRIAL ORGANIZATIONSCase No. C-1713.-Decided March 17, 1941Jurisdiction:fire brick manufacturing industry.Unfair Labor PracticesDiscrimination:discharges for engaging in concerted activitiesThe refusal of employees to take a job which they knew would resultin the removal of a leader of employee activities cannot be deemed anact of insubordination to justify their discharge for their refusal, togetherwith other employees, so to do, while not a total strike, is analogousconduct in the nature of a partial strike and is equally permissible underthe Act as concerted activities for the purpose of mutual aid and protection.Remedial Orders:reinstatement and back payEmployee who was not ordered reinstated because of his protracted ill-ness and his inability to work for a period of many months immediatelyprior to the hearing, awarded back pay from the date of the discriminationagainst him to the date on which he became physically incapacitatedfrom workingbecause of his illness.Mr. Max W. Johnstone,for the Board.Mr. Paul Z. HodgeandMr. George W. Secrest,ofWarren, Ohio,for the respondent.Mr. Bliss Daffan,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon charges and amended charges duly filed by United BrickWorkers L. I. U. No. 198, affiliated with the Congress of IndustrialOrganizations, herein called the Union, the National Labor RelationsBoard, herein called the Board, by the Regional Director for theEighth Region (Cleveland, Ohio), issued its complaint,dated Sep-tember 11, 1940, against The Niles Fire Brick Company, Niles, Ohio,herein called the respondent, alleging that the respondent had en-gaged in and was engaging in unfair labor practices affecting com-merce, within the meaning of Section 8 (1) and (3) and Section2 (6) and (7) of the National Labor Relations Act, 49 Stat. 449,30 N. L.R. B., No. 61.426 THE NILES FIRE BRICKCOMPANY427herein called the Act.Copies of the complaint and accompanyingnotice of hearing were duly served upon the respondent and theUnion.In respect to the unfair labor practices, the complaint alleged, insubstance, that -t'he,respondent- discriminated with respect to the hireand tenure and terms and conditions of employment of Harold Estes,and Heman Estes on or about May 15, 1939, and of Charles Welch onor about May 16, 1939, because they joined and assisted the Unionand/or engaged in concerted activities with other employees of therespondent for the purposes of collective bargaining and other mutualaid and protection, and that the respondent thereby discouraged mem-bership in the Union, and interfered with, restrained, and coercedits employees in the exercise of the rights guaranteed in Section 7 ofthe Act.On September 20, 1940, the respondent filed its answer, in which itdenied that it had engaged or was engaging in the unfair labor prac-tices alleged in the complaint.Pursuant to. notice, a hearing was held in Niles, Ohio, on September23 and 24, 1940, before W. P. Webb, the Trial Examiner duly desig-nated by the Board. The Board and the respondent were representedby counsel and participated in the hearing., Full opportunity to beheard, to examine and cross-examine witnesses, and to introduce evi-dence bearing upon the issues was afforded all parties.At the con -elusion of the Board's case and at the conclusion of the hearing theTrial Examiner reserved ruling on a motion by the respondent todismiss the complaint for lack of jurisdiction and for lack of evidenceto sustain the charges that the discharges of the three individualsnamed- in the, complaint were for. their- union activity.'At the con-clusion of the hearing the Trial Examiner granted a motion by theBoard's attorney to conform the complaint to the proof adduced atthe hearing.During the course of the hearing the Trial Examinermade numerous other rulings on motions and on objections to theadmission of evidence.The Board has reviewed the rulings of theTrial Examiner and finds that no prejudicial errors were committed.The rulings are hereby affirmed.On October 23, 1940, the Trial Examiner issued his IntermediateReport, copies of which were duly served upon the respondent andthe Union.He found that the respondent had engaged in and wasengaging in unfair labor practices affecting commerce, within themeaning of Section 8 (1) and (3) and Section 2 (6) and (7) of theAct, and recommended that the respondent cease and desist there-from and take certain affirmative action to effectuate the policies of' Subsequently, in his intermediate Report, the Trial Examiner denied the, respondent'smotion. 428DECISIONSOF NATIONALLABOR RELATIONS BOARDtheAct.Thereafter the respondent filed exceptions to the Inter-mediate Report and also filed a brief with the Board.On December 5, 1940, pursuant to request therefor by the respondentand notice thereof to all parties, a hearing was held before the BoardinWashington, D. C., for the purpose of oral argument. Counsel forthe respondent appeared and participated therein.The Board has considered the exceptions filed by the respondent andthe brief in support thereof and, save -as the exceptions are consistentwith the findings of fact, conclusions of law, and order set forth below,finds them to be without merit.Upon the entire record in the case, the Board makes the following :FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENTThe respondent, the Niles Fire Brick Company, is an Ohio cor-poration engaged in the manufacture and distribution of refractories;commonly known as "fire brick". Its office and plant are locatedat Niles, Ohio.Raw materials used by the respondent in its manufac-turing operations, consisting of coal, flint fire clay, plaster clay, silicagravel, and lime, are purchased by the respondent at an annual costof $137,500.Approximately 44 per cent of this amount is spent forcoal purchased from an Ohio company but shipped by said companyfrom its mines in Pennsylvania directly to the respondent's plant;29 per cent is spent for raw materials other than coal, obtained withinthe State of Ohio; and 27 per cent is spent for raw materials obtainedfrom without the State of Ohio. In addition to the raw materialspurchased by the respondent, a portion of the clay used by it in itsmanufacturing operations is obtained by the respondent from mines,which it leases and operates, located in the State of Pennsylvania.The respondent annually sells refractories, of a value of approxi-mately $515,000, of which 10 per cent is sold and transported out-side the State of Ohio.The respondent has a sales representativelocated at Pittsburgh, Pennsylvania, who takes orders for its finishedproducts.Among the chief customers of the respondent are the Car-negie-Illinois Steel Company, The Republic Steel Corporation, andYoungstown Sheet & Tube Company.II.THE ORGANIZATION INVOLVEDUnited Brick Workers L. I. U. No. 198, affiliated with the Congressof Industrial Organizations, is a labor organization admitting tomembership employees of the respondent. THE NILESFIRE BRICKCOMPANY429III.THE UNFAIR LABOR PRACTICESAs stated above, the complaint alleged, in substance, that therespondent -discriminated with respect to the hire and tenure andterms and conditions of employment of Heman and Harold Estesand Charles Welch, because they joined the Union and/or engagedin concerted activities with other employees for the purposes of col-lective bargaining and other mutual aid and protection.Harold Esteswas hired by the- respondent in 1932 and, after per-forming various jobs in the plant, he became a press operator, a posi-tionwhich he held for a period of 5 years prior to the terminationof his employment on May 13, 1939.He joined the Union in Febru-ary 1939, thereafter served as doorman at union meetings, and wason a committee of the Union which conferred with the respondentabout 2 weeks prior to the termination of his employment.HemanEstes,brother of Harold, began his employment with the respondentin July 1935, became a press operator after about a year, and con-tinued in that capacity until the termination of his employment.Hejoined the Union in July 1937, participated in a strike called by theUnion shortly thereafter, and was elected financial secretary of theUnion, in February 1938 and was still serving in this capacity at thetime of the hearing.Charles TPelchwas hired by the respondent in1936 and became a press operator in 1938.He joined the Union inMarch 1939.Prior to May 1939 the respondent's silica department had beenoperating on 3 consecutive days of each week.On Monday, May8. 1939, the respondent, decided that the department would be oper-ated on alternate rather than consecutive days and so notified theemployees prior to their beginning work for the day.The changedid not meet with the approval of the employees, who thereforerefused to begin work.Thereupon, John Stover, the respondent'sforeman in charge of the department, approached Heman Estes andrequested him to persuade the employees to go to work, stating thatthematter could be "fixed up later on."Heman Estes declined -Stover's request and told Stover to "speak to somebody else aboutit."Stover then conferred with Harold Estes, who in the meantimehad been appointed their spokesman by the employees, and' it wasagreed that the employees would return to work with Stover's assur-ance than John Clingan, the respondent's vice president, "would bedown after awhile" to adjust the difficulty.The employees workeduntil noon, but when Clingan did not appear, refused to return towork at the conclusion of the lunch period.When the employeespersisted in their refusal, Stover, accompanied by Harold and HemanEstes and Alfred Whitt, another employee, went to the office andtelephoned Clingan.At the conclusion of his conversation with 430DECISIONS OF NATIONAL LABOR RELATIONS BOARDClingan, Stover announced to the employees that Clingan had agreedthat they should continue to work on consecutive days.After re-ceiving this assurance, the employees returned to their work andthere was no recurrence of the difficulty.During the week beginning on May 8, 1939, four brick presses were-in operation in the respondent's silica department, two of whichwere producing "9-inch straight" brick and two producing "shapes." 2The department was in operation on Monday, Tuesday, and Wednes-day, with Harold Estes, Heman Estes, Ollie Stegal, and Dave Milesoperating the presses, and was then shut down.On Friday, May 12,1939,while the department was not in operation, Stover changedthe press which Harold Estes had been operating so that it wouldmake straight brick rather than shapes and notified the silica depart-ment employees to report for work the next morning. In additionto the employees working regularly in the silica department Stoverspecifically notifiedWelch, who for three months had been assistingthe chief mechanic at night and had not been working as a pressoperator, to report for work.Pursuant to notification 16 employees,consisting of the 4 press operators above named, 11 helpers, andWelch, reported for work on May 13, 1939. Since 16 employeesreported for work and only 15 employees were needed to operatethe three presses scheduled for operation there was one employeefor whom there was no work. Under ordinary circumstances, thissituation would have been met by allotting three of the four regularpress operators to the three presses to be operated that day, assign-ing the fourth operator to work as a helper on one of the threeoperating presses, and sending home the helper thus displaced.Onthe morning of May 13, however, the usual custom was not regarded.The testimony of the witnesses for the Board and the respondentis conflicting with respect to the events of that morning.Consider-ing such evidence as a whole, however, and in the light of the findingsof the Trial Examiner, we find that substantially the followingoccurred.About 10 minutes before the start of the day's work on the morningin question, Stover instructed Welch to operate the press which hadbeen changed on the preceding day to make straight brick instead ofshapes.Welch walked over to the press, started its motor, and dis-covered that it was the press customarily operated by Harold Estesand that the latter's "gang" were standing there ready to beginwork.3Harold Estes heard Stover assign Welch to operate the presswith Estes' "gang" and protested to Stover, stating that it was a2 The "9-inch straight" brick is ordinary rectangular brick, while a "shape" Is anyother type of brick, usually of larger dimensions and often not rectangular in shape.-sThe brick presses are operated by a pressman and a "gang" of helpers consisting of3 or 4 "oft-bearers."Pressmen and off-bearers are paid at the same rateof wages. THE NILESFIRE BRICKCOMPANY431"dirty trick" and that he wanted to see Clingan. Stover advised.Estes that he was "making too much noise",and would "have to get-out."When Estes replied, "You can't put me out," Stover statedthat he would get someone to put him out and walked over to the-telephone..Welch heard the controversy between Harold Estes andStover, failed to start the press, and was ordered by Stover to beginits operation.Welch advised Stover that, "This is Harold's gang,and I would rather not take his gang." Stover again ordered Welchto start the press but Welch again refused, stating, "I would rathernot do it because he is an older man with the company than I am."Stover replied, "If you don't do that, that is all I have got for you.If you can't do that you can go home."Upon Welch's refusal, Stover requested Alfred Whitt, who at onetime had been a press operator but for several months had beenworking as an off-bearer, to operate the press.Whitt likewise re-fused the assignment and Stover made the same request of JamesNuzzi and John Long, two off-bearers, and also met with a like re-fusal on their part.Stover next approached Heman Estes and in-structed him to operate the press.Heman Estes also refused, sayingthat "it wouldn't look right for me to do it. I am an officer of theunion and a good union member. I do not think that would be right.That man is my brother, and I cannot take his job."When Stoverreplied, "All right, if you don't take it, you are through," HemanEstes stated, "All right, if that is the way you feel about it, I amthrough."The Estes brothers then left the department. Stoveragain requested Whitt to operate the press, assuring Whitt that ifhe would run the press "these fellows [Welch and Heman and HaroldEstes]will be back to work Monday." Upon receiving this assur-ance Whitt began operation of the press. .After leaving the silica department, while standing in the plantjust outside the department, Heman and Harold Estes, were askedby Charles Drummond—the respondent's watchman, what they were"waiting on."'When one of them replied that they desired to seeClingan, Drummond told them that they would have to wait outsidethe plant gate.The Estes brothers then proceeded toward the gate,met Clingan, and told him that they had just been discharged byStover.Clingan replied that Stover "was the boss in there" andthen, speaking to Harold Estes, said, referring to the May 8 incidentdescribed above, "You thought you could keep all these boys fromworking, didn't you, the other day?"When Harold Estes repliedthat he "was just the spokesman," Clingan concluded the conversa-tion with, "Stover is the boss, and whatever he does is all right withme."Heman and Harold Estes then left the plant. 432DECISIONS OF NATIONAL LABOR RELATIONS BOARDOn the following Monday, May 15, 1939, Harold Estes went tothe plant to report for work.At the gate of the plant he was ad-vised by Drummond that he could not enter the plant but wouldhave to wait outside to see Clingan ; that if he desired, to do so, hecould go to the office and secure his check; and that he could alsoinform Heman Estes "that his check is waiting, too."Harold Estesreturned home and informed Heman that they were discharged, andboth returned during the course of the day and received their re-spective checks for the wages due them. The checks showedtermination of their employment as of May 13, 1939.Welch also returned to the plant on May 15 and reported for workin the silica department.When Stover had assigned all the employeesbut him to their respective positions,Welch told Stover that he de-sired work.Stover, replied, "I don't have anything here for you."Welch then asked Stover whether he objected to his seeking employ-ment under the labor foreman and Stover said that he did not.Welchapplied to Gagany, the respondent's labor foreman, on the same morn-ing and was given work for that day wheeling coal.Although Welchreported for work daily thereafter for the remainder of the week hewas unable to secure further employment.On or about Wednesdayof that week Welch approached Gagany and asked whether therewas any chance of his securing further employment.Gagany toldWelch that he had nothing for him and that he would have to seeClingan.On Thursday or Friday Welch asked Clingan why,he wasnot getting further work.Clingan replied, "Well, you guys thought,you were going to hold up the work in there, didn't you?"The respondent contends that it did not discharge Harold andHeman Estes and Welch. but that they refused assignments ofwork on the morning of May 13, 1939, and voluntarily quit theiremployment.The respondent contends further that if Harold andHeman Estes and Welch were discharged, such action on the partof the respondent was justified because of their insubordination inrefusing to accept the work assignments given them by Stover onMay 13.. In support of the respondent's contentions, Stover testifiedthat on May 13, 1939, he instructed Welch to operate the press whichhad been changed to make flat brick instead of shapes because Welchhad received only 3 days' work that week, was more experienced inoperating a press making straight brick than was Harold Estes, andwas also more efficient.Stover testified further that because 16 menreported for work on the morning of May 13 and only 15 wereneeded to operate the three presses to be run, he had intended tosend one Stamper, an employee who was "sort of extra man," homeand give employment to the remaining 15; that he instructed Welchto run the press and Harold Estes to "off-bear" on the crew of Stegali THE NILES FIRE BRICK COMPANY433in the place of Stamper; that Harold Estes became angry andsaid, "If I can't run my press, I want my money"; and that Stoverthen told Estes, "I guess we can arrange it for you."Stover tes-tified that whenWelch heard Harold Estes protest against hisassignment,Welch refused to operate the press and was then toldby Stover that there was no other work for him ; that he thenrequested Heenan Estes to run the press and Estes refused, saying,"Damn if I will scab for you, give me my money." Stover testifiedthat a few minutes later Harold Estes threatened him, saying, "Ihave a notion to knock your damn head off" and that he would "causethese fellows to strike around here" ; and that Stover then orderedboth Estes brothers from the plant and advised them that their checkswould be waiting for them. Stover, denied that he had requestedNuzzi and Long to operate the press and was corroborated in thistestimony by Nuzzi.Nuzzi also corroborated Stover's testimony tothe effect that the Estes brothers quit and demanded their money.Drunnnond,` the watchman, also testified that when he encounteredHarold and Heman Estes in the plant shortly after their controversywith Stover, Heenan Estes told him that he and Harold had quittheir jobs and desired to see Clingan.Harold Estes, in his testimony, denied that he had been assignedby Stover to off-bear on the morning in question 4 and he and HemanEstes denied that they had asked Stover for their pay.Both Haroldand Heman Estes denied that they told Drummond that they hadquit.Stover's testimony that he wanted Welch to operate the brick pressin question on the morning of May 13 because he was more experiencedin operating a press making 9-inch straight brick than was HaroldEstes and was more efficient is not credible in view of Harold Estes'much longer service with the respondent as a press operator and thetestimony of both Harold Estes and Welch that Harold Estes was moreexperienced than Welch in operating a press producing any sort ofbrick.In this connection, we note that Harold Estes had taught Welchto operate a press when Welch had worked under Estes as an off-bearer.In addition, Stover admitted in his testimony that he had not advisedeitherWelch or Estes, at the time of the latter's removal, that thepress in question had been changed from making shapes to making4Even had Stover assigned Harold Estes to off-bear,as is claimed by the respondent,such a transfer caused by Estes' leadership of the employees'conceited acts sties, wouldhave been a discriminatory demotion.The position of press operator requires more skilland carries with it more responsibility than that of off-bearer,and in addition it entitlesitsholder to preferences with respect to employment over the off-bearersNor couldEstes'alleged refusal to submit to this discrimination and accept the less desirable posi-tion purportedly offered him be deemed to constitute a voluntary resignationA "resig-nation"under such circumstances is tantamount to a discriminatory dischargeseeMatter of Waggoner Refining Company, Inc,et atandInternational Association of OilField, GasWell and Refinery Won avers of America,et al,6 NL. R B 731 434DECISIONS OF NATIONAL LABOR RELATIONS BOARDstraight brick or made any explanation as to why Estes was being re-moved as operator.As to Stover's alleged desire to give Welch morethan 3 days' work, we note that Harold Estes also had worked only 3days during the week of May 8. In addition, the matter of giving worktoWelch could readily have been solved, as was usual in such cases, bygiving him employment as an off-bearer in the place of Stamper, ad-mitted by Stover to be an "extra" man, rather than by adopting theunusual procedure of removing Estes from his position as press.operator.The Trial Examiner, who had an opportunity to observe the wit-nesses, credited the testimony of the Estes brothers, Welch, and Whittwith respect to the events of the morning of May 13, 1939, and found,with respect thereto, substantially as we have found above.Upon allthe evidence, we further find, as did the Trial Examiner, that HaroldEstes was removed by Stover from his position as press operator onMay 13,1939, and was discharged when he protested such removal ; and-thatHeman Estes and Welch were discharged by Stover on the samedate when they refused to take, the position of press operator vacated by-the removal of Harold Estes therefrom.We further find, as did the Trial Examiner, that Stover's action in.assigningWelch to operate the press in-place of Estes was not moti-vated by any of the reasons assigned by the respondent.On the con--trary, such action, coming within a few days after May 8, convincesus that Estes had incurred the displeasure of the respondent because.of his leadership in the concerted activities of the employees on thatdate, and that the respondent sought by this means to rid the plant ofsuch leadership and thus prevent a possible recurrence of such ac-tivities by the employees.This conclusion is borne out by Clingan's-remark to Estes that Estes thought that he "could keep these boys fromworking . . . the other day."That Welch, though not prominent in the activities of May 8, andReman Estes were refused further employment by Stover and dis-charged for the same reason is clear also from Clingan's statement toWelch that "you guys thought you were going to hold up the workin there, didn't you?" In this connection it is significant that Nuzziand Long, who were not identified by the respondent with the May 8concerted activities, were not discharged for declining to operate HaroldEstes' press.As stated above, however, the respondent claims that the action ofHeman Estes and Welch in refusing to accept employment operatingthe press from which Harold Estes had been removed constitutedinsubordination for which the respondent was justified in dischargingthem.However, the respondent's discriminatory failure to disciplineor discharge either Nuzzi or Long for the same sort of alleged insub-ordination is both significant and unexplained.Furthermore, eveni THE NILESFIRE BRICKCOMPANY435assuming that the refusal of Welch and Henan Estes to accept workon Harold. Estes'lpress was a factor in their discharge, the Act doesnot require that Heman Estes and Welch should have acquiesced in thediscriminatory treatment of their fellow employee.Under the Act,employees are accorded the right to engage in concerted activity fortheir mutual aid and protection.The refusal of Heman Estes andWelch to acquiesce or participate in any manner in the respondent'sunlawful discrimination against Harold Estes falls within the purviewof concerted employee activity which is protected by the Act.Pro-voked as it was by the respondent's unfair labor practice with.respect toHarold Estes, such refusal on the part of Heman Estes and Welchcannot be deemed an act of insubordination to justify their discharge.When suddenly confronted by unfair labor practices directed againsta leader of the Union and of their concerted activities and plainlydesigned to deprive them of their most effective leadership, employeesare not limited to the right to engage in an organized total strike inprotest against such conduct.Pursuant to their broader right to form,join, and assist labor organizations and engage in concerted activitiesfor their mutual aid and protection, they may protest against and de-cline to lend any assistance to the respondent's unlawful acts.Here,Heman Estes and Welch were instructed by the respondent to take ajob which they knew would result in the removal of a leader of theirconcerted activities and thus deal a strong blow to those activities.Their refusal, together with other employees, so to do, while not atotal strike, is analagous conduct in the nature of a partial strike andis equally permissible under the Act as concerted activities for thepurpose of mutual aid and protection.'The respondent by discriminating against Heman and HaroldEstes andWelch because of their concerted activities clearlydiscouragedmembership in the Union or in any other labororganization.Although «releh received 1 day's work as a laborer after May 13,Stover's statement to him on May 13, when lie refused to operateEstes' press, and Clingan's remark thereafter clearly show that therespondent considered that his status as an employee ended onMay 13 when he refused to operate the press in the place of HaroldEstes.We find that the respondent discharged Harold Estes, HemanEstes, and Charles Welch on May 13,-1939, because they engagedin concerted activities with other employees for their mutual aidand protection, thereby discriminating in regard to their hire andtenure of employment and the terms and conditions of their employ-ment, and thereby discouraging membership in the Union and in6Cf.Matterof HarnischfegerCorporationandAmalgamated Association of Iron, SteerTin I9orhers of North America, Lodge 1114, 9 NL. R. B. 676.440133-42-Vol 30-29 436DECISION-S OF NATIONALLABOR RELATIONS BOARDother labororganizations and interferingwith,restraining,- andcoercing its employeesin the exercise' of therights guaranteed ' inSection 7 of the Act.IV. THE EFFECT OF THE UNFAIR LABOR PRACTICES UPON COMMERCEWe fine thatthe activities of the respondent set- forth iir See-t,ion IN above, occurring in connectionwiththe operations of therespondent described in Section I above have a close,intimate, andsubstantial relation totrade,traffic, and commerce among the severalStates, and tend to lead to labor,disputes burdening and obstructingcommerce and the free flow of commerce.V.THE REMEDYHaving found that the respondent has engaged in certain unfairlabor practices, we shall order it to cease and desist therefrom andtake certain affirmative action which we find necessary to effectuatethe policies of the Act.We have found that the respondent discriminated in regard tothe hire and tenure of employment,of Hernan Estes, Harold Estes,and CharlesWelch, thereby discouraging membership in a labororganization.In order to effectuate the policies of the Act, we shallorder the respondent to offer to Harold Estes and Welch immediateand full reinstatement to their former or substantially ;equivalentpositions without prejudice to their seniority and other rights andprivileges, and to make each of them whole for any 'loss of pay hehas suffered by reason of the respondent's discrimination againsthim by payment to him of a sum of money equal to that which lienormally would have earned as wages from the date of the respond-ent's discrimination against him to the date of the offer of'rein-statement, less his net earnings 5 during said period.Following his discharge by the respondent, Heman Estes con-tracted tuberculosis.He was treated in a sanitarium from Novem-ber 6. 1939, until July. 15,, 1940.Although at the time of thehearing the disease had been arrested, Estes was still unable, towork.Because of Heman Estes' protracted illness and his inabilitytowork for a period of many months immediately prior to thehearing, we will not order his reinstatement.We shall order therespondent, however, to make liim whole for ` any loss of pay heeBy "net earnings"ismeant earnings less expenses,such as for transportation, room,and board,incurred by an employee in connection with obtaining work and workingelsewhere than for the respondent, which would not have been incurred but for the unlawfuldiscrimination against him and the consequent necessity of his seeking employment else-Nthere.SeeMatter of Crossett Lumber CompanyandSawmillll'orT,ersUnion.Local 2590;SN. L R B. 440 Monies received for Rork performed upon Federal, State, county(municipal,ofother work-relief projects shall be considered as earnings.SeeRepublicSteel Corporation vNationalLabor Relations Board,311 U S 7i THE NILES FIRE BRICKCOMPANY437 _nialyhave suffered byreason of the respondent'sdiscriminationagainst him by paymentto him of a sum of money equal to thatwhich he wouldnormally have earned aswages fromthe date ofthe discriniinatioii against him to the date on which he becamephysicallyincapacitated from working because of illness; less hisnet earnings7during said period.Upon the basis of the foregoing finding offact andupon theentire record in the case, the Boardmakes the following :CONCLUSIONS OF LAW1.United Brick Workers L. I. U., No. 198, affiliated.with theCongress of Industrial Organizations,is a labor organization withinthe meaning of Section 2 (5) of the Act.2.By interfering with, restraining, and coercing its employeesin the exercise of the rights guaranteed in Section 7 of the Act,the respondent has engaged in and is engaging in unfair labor prac-tices within the meaning of Section 8 (1) of the Act.r3..By discriminating in regard to the hire and tenure of employ-ment,of Harold Estes, Heman Estes, and Charles Welch,therebydiscouraging membershipin a labor organization,-the respondent hasengaged in and is engaging in unfair labor practices within themeaning of Section 8(3) of the Act.4.The aforesaid unfair labor practices are unfair labor practicesaffecting commerce within the meaning of Section 2(6) and (7),of the Act.ORDERUpon the basis of the foregoing findings of fact and conclusionsof law,and pursuant to Section 10 (c) of the National Labor Rela-tionsAct,the National Labor Relations Board hereby orders thatthe respondent,The Niles Fire Brick Company, Niles,Ohio, and itsofficers, agents,successors,and assigns,shall:1.Cease and desist from :-(a)Discouraging membership in United Brick Workers L. I. U.No. 198, affiliated with the Congress of Industrial Organizations, orin any other labor organization of its employees, by demoting, dis-charging,or laying off any of its employees,or in any other mannerdiscriminating in regard to the hire and tenure of their employmentor any term or condition of employment;" (b) Ih any other manner interfering with, restraining,or coerc-ing its employees in- the exerciseof the rightto self-organization,to form, join,or assist labor organizations,to bargain collectivelythrough representatives of their own choosing,and to engage in7 See footnote6, supra -438,DECISIONSOF NATIONALLABOR RELATIONS BOARDconcerted activities for the purpose of collective bargaining or othermutual aid or protection, as guaranteed in Section 7 of the NationalLabor Relations Act. ,2.Take the following affirmative action which the Board findswill effectuate the policies of the Act :(a)Offer to Harold Estes and Charles Welch immediate andfull reinstatement to 'their former or substantially equivalent posi-_tions,without prejudice to their seniority and other rights andprivileges ;(b)Make whole the said Harold Estes and Charles Welch forany losses of pay they may have suffered by reason of the respond-ent's discrimination against them by payment to each of them respec-tively, of a sum of money equal to that which he would normallyhave earned as wages during the period from the date of such dis-crimination to the date of the respondent's offer of reinstatement,less his net earnings 8 during said period ;(c)Make whole Heman Estes for any loss of pay he may havesuffered by reason of the respondent's discrimination against himby payment to him of a sum of money equal to that which hewould normally have earned as wages during the period from thedate of such discrimination to the date on which he became physicallyincapacitated from working because of illness, less his net earnings 8during said period;-(d) Immediately post in conspicuous places in and about its plantat Niles, Ohio, and maintain for a period of at least sixty (60) con-secutive days from the date of posting, notices to its employees'stating (1) that the respondent will not engage in the conduct fromwhich it is ordered to cease and desist in paragraphs 1 (a) and (b)of this Order; (2) that the respondent will take the affirmative actionset forth in paragraphs 2 (n), (b) and (c) of this- Order; and (3)that the respondent's employees are free to become or remain mem-bers of United Brick Workers, L. I. U. No. 198, affiliated with theCongress of, Industrial Organizations, and that the respondent willnot 'discriminate against any employee because of membership oractivity in that organization;(e)Notify the Regional Director for the Eighth Region (Cleve-land, Ohio) in writing within ten (10) days from the date of thisOrder what steps the respondent has taken to comply herewith.CHAIRMAN HARRY A. MILLIS took no part in the consideration ofthe above Decision and Order.I See footnote 6,supra: